Citation Nr: 1229040	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-05 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a fractured left ankle. 

2.  Entitlement to an initial rating in excess of 10 percent for post-operative left mastectomy. 

3.  Entitlement to an initial compensable evaluation for tinea barbae.  

4.  Entitlement to an increased initial rating for obstructive sleep apnea, rated as 50 percent disabling as of January 3, 2011, and as 30 percent disabling prior to that date.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from June 1977 to March 1998. 

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran was afforded a Videoconference Board hearing before the undersigned in September 2010 as to issues that were subsequently granted in full and as to claim 4.  A transcript of the testimony offered at this hearing has been associated with the record.  

In December 2010, the Board issued a decision remanding the appeal to the Appeals Management Center (AMC), in Washington, DC.  The issues included entitlement to service connection for sinusitis, rhinitis and a back disability, as well as entitlement to initial ratings in excess of 10 percent for residuals of a fractured left ankle and post-operative left mastectomy, as well as entitlement to an initial compensable evaluation for tinea barbae.  On remand, the AMC granted service connection for sinusitis, rhinitis and a back disability, but denied the increased initial rating claims.  Thus, claims 1, 2 and 3, have been returned for appellate review.  

Parenthetically, the Board notes that issues 1, 2 and 3 were previously before the Board in March 2006 and February 2009, at which time they were remanded for appropriate development.  

As to claim 4, this issue was not on appeal at the time of the 2010 Board remand.  However, the Veteran presented evidence at the videoconference hearing that was considered by the AMC in a March 2012 rating decision which granted service connection for obstructive sleep apnea and awarded a 30 percent rating from January 25, 2007, and a 50 percent rating effective January 3, 2011.  The AMC noted that the benefits were granted based in part on evidence of record at the time of the initial denial of the claim in March 2007.  Accordingly, the AMC found that the March 2007 rating decision denying benefits was in error and assigned an effective date of the date of claim in January 2007 for service connection for obstructive sleep apnea.  

The issues of entitlement to increased initial evaluations for tinea barbae and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of a fractured left ankle are manifested by pain some decreased range of motion representing moderate limitation of motion, and 2 cm round darkened area located medially to a surgical scar that was tender to palpation; but not by symptoms more closely reflecting marked limitation of motion; there is no ankylosis, tibia and fibula impairment, os calcis or astragalus malunion with marked deformity or astragalectomy. 

2.  As a result of a left mastectomy, the Veteran has a scar measuring 2 centimeter (cm) in length by 0.1 cm in width at the lateral edge of the left areola and an area of visible soft tissue loss underlying the left areola and nipple measuring 6 cm by 5 cm and 2 cm deep that is tender but causes no limitation of motion or function and there is no induration, edema, inflammation or keloid formation or skin breakdown.  

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals of a fractured left ankle are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 4.71, Table II; 4.71a, Diagnostic Codes 5262, 5270, 5271 (2011).

2.  The criteria for a separate analogous 10 percent evaluation for a 2 cm round darkened area located medially to the scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2010). 

3.  The criteria for an initial rating in excess of 10 percent, for post-operative left mastectomy are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804 (2002 and 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

These claims were initially adjudicated prior to the passage of the VCAA.  Even so, the Board notes that the Veteran was provided notice on multiple occasions, including an extensive, fully VCAA compliant notice letter dated in September 2006.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Private medical records are on file.  The Veteran was afforded appropriate VA examinations.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.

II.  Legal Criteria 

General Disability Rating 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Left Ankle Disability 

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion for the ankle is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under this code, a moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling. 

Ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion, at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent evaluation is authorized for ankylosis of an ankle if the ankylosis is in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

For reference, under VA rating criteria normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Other diagnostic codes relating to the ankle are Diagnostic Code 5262 (malunion or nonunion of the tibia and fibula); Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint); Diagnostic Code 5273 (malunion of os calcis or astragalus); and Diagnostic Code 5274 (astragalectomy).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.

Left Mastectomy Scar

Effective on August 30, 2002, the criteria regarding the evaluation of skin disabilities were revised. 

Prior to August 30, 2002, under Diagnostic Code 7801 (scars, burns, third degree), provided the following levels of disability: 40 percent was warranted for an area or areas exceeding 1 square foot (0.1 square meter); 30 percent for an area or areas exceeding one-half square foot (0.05 square meter); 20 percent for an area or areas exceeding 12 square inches (77.4 square centimeters); 10 percent for an area or areas exceeding 6 square inches (38.7 square centimeters).  Note (1): Actual third degree residual involvement required to the extent shown under 7801.  Note (2): Ratings for widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2002).

Under Diagnostic Code 7803, a 10 percent evaluation is warranted for scars, superficial, poorly nourished, with repeated ulceration.  38 C.F.R. § 4.118 , Diagnostic Code 7803 (2002).  A 10 percent evaluation is also warranted for scars, superficial, tender and painful on objective demonstration.  38 C.F.R. § 4.118 , Diagnostic Code 7804 (2002).  Additionally, scars may be evaluated on the limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Effective August 30, 2002, scars that are deep or that cause limited motion are rated under Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  Scars that are superficial, do not cause limited motion, and cover area of 144 inches or more are given a 10 percent rating under Diagnostic Code 7802.  Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under Diagnostic Code 7804.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2003-2011).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date.

The Board notes that the skin criteria were also amended effective October 23, 2008, but those amendments to do not apply in this case because the Veteran's claims were received before that date and the Veteran has not requested that his claims be considered under those criteria.

Burden of Proof 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Left Ankle Disability 

The Veteran fractured his left ankle in service; the injury was pinned and casted.  In a February 2000 rating decision, the RO awarded the Veteran a 10 percent rating for his service-connected left ankle disability effective from April 1, 1998, the day following his separation from service.  A VA examination report dated in March 1999 reflects that the Veteran had positive tenderness over the left lateral ankle and malleolus region in the area of his previous surgery.  He reported increased swelling with weight bearing activities such as working all day.  He had morning stiffness and discomfort with cold or climbing four or five stairs.  He wore high top shoes for additional support.  Range of motion included plantar flexion of 20 degrees and dorsiflexion of 10 degrees.  He had some crepitus with range of motion but there was no instability of the ankle.  The examiner noted that recent X-rays showed old fracture of the left ankle with pins in place.  The diagnosis was history of fractured left ankle, with open reduction and internal fixation, resulting in chronic discomfort, edema and decreased range of motion.  The examiner noted that the claims folder was reviewed prior to examination.  

In January 2011, the Veteran was afforded an additional VA examination.  The examiner noted that the claims file was reviewed.  The Veteran reported experiencing increased ankle pain and it had been recommended that he have the hardware removed from the ankle.  He has been unable to do so because surgery would be an economic hardship due to his job situation.  He reported constant ankle pain, stiffness, swelling, heat, redness and tenderness.  He treats with Tylenol #3 and Aleve.  He has more flare-ups during the winter.  He uses orthotic inserts.  His job is in computer technology and most of his work is done at his desk.  However, he does at times have to walk across the building or do heavy lifting and he must get help due to the ankle and back pain.  The building is large and he takes longer to do his job now.  He could not walk more than one hour.  

Physical examination of the left ankle revealed it to be somewhat swollen with a well healed scar that was not painful, 9 cm x 0.1 cm, and imposed no functional limitations.  There was tenderness to palpation along the lateral edge of the distal fibula and malleoli.  There was a 2 cm round darkened area located medially to the scar that was tender possibly over the surgical pin, and the area was tender to palpitation.  There was no laxity of the ankle and the range of motion was dorsiflexion to 15, plantar flexion to 25, with pain throughout.  There was noted shoe wear on the outside lateral edge right worse than left.  X-rays of the left ankle show it is intact.  A plate and screws were present in the left distal fibula.  There was no destructive bony lesion noted.  The diagnosis was fractured left ankle status post open reduction and internal fixation with post traumatic changes on X-ray and continued post traumatic pain.  

The Board notes that the Veteran is seen at the VA Medical Center for treatment of his various disabilities.  However, the Veteran does not receive extensive treatment for his left ankle at the VA Medical Center.  In this regard, the Board notes that while he did undergo orthotics consultation in January 2009, this was for hallux valgus and hallux limitus, and there was no mention of the left ankle.  In addition, the Veteran is treated for several other physical ailments and his ankle disability is not what the Veteran is predominantly treated for at the VA Medical Center.  Regardless, the VA treatment notes of record are negative for any range of motion measurements for the Veteran's ankle that are worse than described on examination.  Private treatment records include a June 2000 record showing plantar flexion of 35 degrees and dorsiflexion of 10 degrees.  

After a careful review of the record, the Board finds that the preponderance of the evidence is against the assignment of an increased disability rating for the Veteran's left ankle disability.  In this regard, the Board notes that the VA examination reports discussed above indicates that dorsiflexion has varied between 10 and 15 degrees out of 20, while plantar flexion has varied between 20 and 35 degrees out of 45.  The Veteran has described difficulties with walking but also notes that he has no limitation in his activities of daily living, although he cannot run or do sports.  He is somewhat slower at completing work tasks which involve walking but he is not unable to perform these tasks.  Moreover, most of his duties involve desk work.  His most recent examination shows dorsiflexion to 15 degrees with plantar flexion to 25 degrees.  Overall, the Board finds that he has not demonstrated more than moderate limitation of the left ankle.  While the Board has considered that the Veteran experiences left ankle pain, it also notes that there is no increased limitation based on repetition.  

The Board has considered whether there is any other schedular basis for granting the Veteran a rating in excess of 10 percent, but has found none.  In particular, the Board notes that the Veteran's left ankle is not ankylosed so a higher rating under Diagnostic Code 5270 is not warranted.  Similarly, there is no tibia and fibula impairment with moderate ankle disability, astragalectomy, or malunion of os calcis or astragalus.  See Diagnostic Codes 5262, 5272-5274.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has further considered whether the Veteran warrants a separate disability rating for a surgical scar on his left ankle.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Board observes that physical examination of the left ankle in January 2011 revealed a well healed scar that was not painful, 9 cm x 0.1 cm, and imposed no functional limitations.  However, the examiner also observed a 2 cm round darkened area located medially to the scar that was tender to palpation, which the examiner noted was possibly the result of the surgical pin.  It is clear from this description that the scar itself is not tender.  However, the Board is sympathetic to the fact that the surgical pin apparently results in a darkened area of the skin that is 2 cm in diameter that is manifested by tenderness.  While that 2 cm area is not a scar, the Board finds that the nature of this darkened area and the resulting manifestations of tenderness are sufficiently similar to a scar so as to render it appropriate for the Board to award an analogous rating of 10 percent under 38 C.F.R. § 4.118, Diagnostic Code 7804, for the entire period under consideration in this appeal.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2008).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the Veteran's left ankle disability, pain and decreased range of motion, are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not warranted.

Postoperative Left Mastectomy

A 10 percent rating for the Veteran's left mastectomy residuals is in effect since the day following the Veteran's separation from service in April 1998.  The current claim involves the entire initial rating period.  

The Veteran was afforded a VA examination in March 1999 by an examiner who reviewed the claims folder and examined the Veteran.  The examiner observed that the Veteran underwent left mastectomy in service secondary to a benign left breast mass.  He has had positive tenderness since the mastectomy with point tenderness over the areolar area and depression from removal of the mass.  He has no loss of range of motion of the arm and only experiences discomfort with direct pressure over his nipple.  Examination revealed depression over his left breast from his previous nodule removal, resulting in an inverted nipple and depressed area in the areolar region.  There was tenderness with direct palpation of this area.  The diagnosis noted chronic tenderness over the area of removal of the benign mass as well as physical deformity with a sunken left breast.  

The Veteran was afforded an additional examination for the left mastectomy residual in January 2011.  The examiner reviewed the claims folder and examined the Veteran.  There was a small scar measuring 2 cm in length by 0.1 cm in width at the lateral edge of the left areola.  This area was tender to touch and the tenderness was noted by the Veteran guarding when this area was palpated.  There was an area of visible soft tissue loss underlying the left areola and nipple measuring 6 cm by 5 cm and the area of depression was approximately 2 cm deep.  When the Veteran is upright the nipple and left areola are hidden by the indentation.  Pictures were submitted showing the Veteran standing, seated and in supine position.  There was no limitation of motion or function imposed by the scar.  There was no induration, edema, inflammation or keloid formation.  There was no area of skin breakdown.  The impression was left partial mastectomy with loss of soft tissue and deformity of left breast.  

VA and private treatment records do not show treatment for the residual left mastectomy.  

After a careful review of the record, the Board finds that the preponderance of the evidence is against the assignment of an increased disability rating for the Veteran's left mastectomy residuals.  In this regard, the Board first notes that the disability causes no functional limitation and is not unstable.  Although it can be considered deep as there is underlying soft tissue damage, the size and location of the combined scar and soft tissue damage do not provide for a higher rating based on the aforementioned diagnostic criteria from 7801 through 7805.  Although the residual left mastectomy is tender to palpation, this is contemplated in the 10 percent rating assigned under the former and revised criteria.  

The Board has considered whether there is any other schedular basis for granting the Veteran a rating in excess of 10 percent, but has found none.  Under old Diagnostic Codes 7806, effective prior to August 30, 2002, eczema with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area, a zero percent rating was assigned.  A 10 percent rating contemplated exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent rating was assigned for eczema or dermatitis exfoliativa with constant exudation or itching, extensive lesions, or marked disfigurement.  A 50 percent rating required ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant appearance or disfigurement.  For a 30 percent rating, the revised criteria require 20 to 40 percent of the entire body or 20 to 40 percent of exposed area affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total of six weeks or more, but not constantly, during the past 12-month period.  The manifestations of the Veteran's disability, over the entire period that this appeal has been active, clearly do not approach the criteria for an increased rating under either former or revised 7806.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2008).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the Veteran's left postoperative mastectomy, tender but stable scarring and tissue loss, are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not warranted.


ORDER

An initial rating in excess of 10 percent for residuals of a fractured left ankle is denied. 

An initial rating of 10 percent for a 2 cm round darkened area located medially to the scar is granted, subject to the applicable law governing the award of monetary benefits.

An initial rating in excess of 10 percent for post-operative left mastectomy is denied. 



REMAND

Obstructive Sleep Apnea

Following the AMC's grant of service connection for obstructive sleep apnea in March 2012, the Veteran submitted a statement in April 2012 disagreeing with the evaluations assigned.  He specifically stated that he was seeking a 50 percent rating from March 2007, based on the fact that he was issued a CPAP machine in that month.  

The Court of Appeals for Veteran Claims has held that, when a notice of disagreement (NOD) has been filed, the RO must issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41  (1999).

Here, an NOD was filed with regard to the March 2012 rating decision.  To date, no SOC has been issued on the claim for increased initial rating for obstructive sleep apnea.  The Board notes that special wording is not required for an NOD, but rather an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  That standard has been met here.

Therefore, as the Board finds that there is an NOD with regard to the claim for increase for obstructive sleep apnea, and that neither the AMC or the RO has issued an SOC with regard to such issue, remand for issuance of an SOC is required.  See Manlicon, supra.

Tinea Barbae

When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the December 2010 Remand, the Board ordered that the Veteran be scheduled for a VA dermatologic examination to ascertain the extent and severity of his service-connected post-operative left mastectomy and tinea barbae.  It specifically provided that, "The examination should include unretouched color photographs of the areas affected by the Veteran's tinea barbae."  In the report of January 2011 dermatology examination, the examiner explained that essentially the Veteran's skin condition was seborhheic dermatitis, not tinea barbae.  She explained that pictures were not taken because there was no disfiguring condition to the head, face or neck.  However, findings related to the face and hairline were described.  

A VA treatment note dated in January 2011 reflects that pictures were taken of the scar on the left breast and sent to the AMC.  These photos are in the claims folder and they are referenced in the January 2011 orthopedic examination.  

In view of the fact that photographs were not taken of the Veteran's service-connected skin condition consistent with the directives listed in the Board's remand, the Board finds that the claim must be returned to the AMC prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent an SOC on the issue of an increased initial rating for obstructive sleep apnea. 

2.  Only if a timely substantive appeal is received, then the RO shall certify the issue to the Board.

3.  The claims folders should be returned to suitable personnel at the VA medical center for unretouched color photographs of the areas affected by the Veteran's service-connected skin disability.  

4.  The RO or the AMC also should undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until otherwise notified, but the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


